Citation Nr: 1825933	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial evaluations for an adjustment disorder with anxiety rated as 30 percent disabling prior to October 19, 2016, and 50 percent disabling since.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1986 to March 2005.

These matters come to the Board of Veterans' Appeal (Board) from a June 2011 rating decision by the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina, which granted service connection for adjustment disorder with anxiety (claimed as posttraumatic stress disorder (PTSD)) and assigned a 30 percent evaluation, effective October 14, 2010.

In December 2016, the Appeals Management Center increased the Veteran's disability rating for adjustment disorder with anxiety to 50 percent, effective October 19, 2016.


FINDINGS OF FACT

1.  At all times prior to October 19, 2016, the preponderance of the evidence showed that the Veteran's adjustment disorder with anxiety was productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  At all times from October 19, 2016, the preponderance of the evidence shows that the Veteran's adjustment disorder with anxiety is productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran had a combined disability rating of 40 percent from October 14, 2010, and 60 percent from October 19, 2016, and the most probative evidence of record shows that his service-connected disabilities do not preclude him from securing and following a substantially gainful occupation at all times during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for higher initial evaluations for an adjustment disorder with anxiety are not met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9440 (2017).

2.  The criteria for a TDIU rating are not met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As to the claim for higher initial evaluations for an adjustment disorder with anxiety, the Veteran is appealing from the rating decision that granted service connection and therefore the Board finds that no further VCAA notice was required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the TDIU claim, the Board finds that the notice provided the Veteran in April 2014 provided him with adequate VCAA notice.  As to the rating claim and the TDIU claim, to the extent that the Veteran was not provided 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the June 2011 rating decision, the Board finds that readjudicating the claims in the December 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his available and identified post-service records.  See 38 U.S.C.A. § 5103A(b).  

In this regard, Dr. Louis Glogau did not reply to VA's August 2011 and April 2014 request for additional treatment records of the Veteran except to notify VA in May 2014 that she had not treated him since 2011.  Similarly, the Veteran did not reply to either the RO's April 2014 or October 2016 request for additional records.  Therefore, the Board finds that it may adjudicate the appeal based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

The record also shows that VA provided the Veteran with VA examinations in April 2011 and October 2016.  The Board finds these examinations adequate to adjudicate the current appeal.  The Board has reached this conclusion because after a review of the record on appeal, taking a detailed medical history from the claimant, and an examination the examiners provided opinions as to the severity of the Veteran's service-connected psychiatric disability which opinion allows the Board to rate it under all applicable ratings criteria as well as allows the Board to consider his TDIU claim because the opinions include citation to relevant evidence found in the claims file and takes into account the Veteran's competent lay claims.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Rating 

The Veteran contends, in substance, that his adjustment disorder with anxiety is worse than rated and warrants higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's adjustment disorder with anxiety is rated as 30 percent disabling prior to October 19, 2016, and 50 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9440 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 30 percent rating when the evidence shows occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Moreover, when adjudicating the current appeal the Board will not discuss the Global Assessment of Functioning (GAF) scores found in the record.  The Board must take this action because DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V) applies to the current appeal because the current appeal comes to the Board from an October 2010 claim.  See 53 Fed. Reg. 14308 (March 19, 2015); Golden v. Shulkin (16-208).

a.  Prior to October 19, 2016

At the Veteran's first VA psychiatric examination, dated in April 2011, he reported that he is currently in individual psychotherapy with fair results.  Socially, it was reported that the Veteran had been married three times, divorced twice, and he has been married to his current wife for 2 years.  He has one 17 year old daughter from one of his previous marriages.  The Veteran reported that he had a great relationship with his current wife and an improving relationship with daughter.  The Veteran reported that he doesn't have any friends; only people with which he associates with.  Occupationally, the Veteran reported that he is working full-time as a Health Tech.  The Veteran next reported that he had lost 2 weeks of work in the last 12 months because sometimes he wakes-up and does not feel he can go to work.  The Veteran also reported that he spends his days working, going to school, and spending quality time with his wife.  

On examination, it was noted that the Veteran's sleep was impaired (i.e., he averaged only 4 hours of sleep a night), he had only fair insight and impulse control, and a mildly impaired immediate memory.  It was also noted that that he was clean, neatly groomed, and appropriately but casually dressed.  His psychomotor active and speech were opined to be unremarkable.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal, his mood was good, and his attention was intact.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He did not have delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, or violent episodes.  As to the Veteran's judgment, he undersold the outcome of his behavior.  As to his insight, he understood he had a problem.  He interpreted proverbs appropriately.  It was opined that he was able to maintain his hygiene, he did not have a problem with daily living, he did not have impairment in thought or communication, and his remote and recent memory were normal.

The examiner thereafter opined that the Veteran's adverse psychiatric symptomatology caused "occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. . ."  It was next opined, in part, that despite the Veteran's self-reported symptoms his adverse psychiatric symptomatology is not ". . . indicative of severe psychosocial impairment.  Veteran has maintained long-term employment and is successfully completing college courses.  Overall functioning is stable with intermittent period of decreased psychosocial functioning." 

Initially, the Board notes that the record prior to October 19, 2016, includes December 2010 and August 2011 psychiatric treatment records from Dr. L. G.  Moreover, in these records she opined that the Veteran was permanently and totally disabled due to his psychiatric symptomatology.  The evidence of record does not support this statement.  The most probative evidence of record showed that the Veteran's adverse symptomatology due to his service-connected adjustment disorder with anxiety did not support an evaluation in excess of 30 percent at any time prior to October 19, 2016.  In this regard, the Veteran not only told the April 2011 VA examiner that he worked full-time but that he was also going to school.  Likewise, while the Veteran reported that he did not have any friends, only people with whom he associated with, and he had been divorced twice, he also reported that he was again married and had a great relationship with current wife and an improving relationship with his daughter.  Therefore, the Board finds that the Veteran's occupational and social standings weighs against finding that his service-connected adjustment disorder with anxiety caused at least occupational and social impairment with reduced reliability and productivity despite the April 2011 VA examiner's findings that it caused problems with sleep, insight, impulse control, and immediate memory.  See Owens, supra.  

Next, the Board notes that the criteria for a higher 50 percent rating contemplates problems with "flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; [and] disturbances of motivation and mood."  See 38 C.F.R. § 4.130.  The Board recognizes the fact that these symptoms are not an exhaustive list of the type and degree of symptoms required for the next higher evaluation.  See Mauerhan, supra.  Nonetheless, the Board finds the fact that the April 2011 VA examiner specifically opined that the Veteran's service-connected adjustment disorder with anxiety did not cause any of these symptoms weigh against finding that his service-connected adjustment disorder with anxiety caused at least occupational and social impairment with reduced reliability and productivity.  See Owens, supra.  This conclusion is further supported by the April 2011 VA examiner's opinion that the Veteran's adverse psychiatric symptomatology was limited to sleeping approximately 4 hours a night, fair insight, fair impulse control, and a mildly impaired immediate memory.  

Lastly, the April 2011 VA examiner's confirmation that the Veteran's service-connected adjustment disorder with anxiety only caused "occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. . ." also weighs against finding it caused at least occupational and social impairment with reduced reliability and productivity.  The Board has reached this conclusion because this opinion is both supported by the symptomatology seen at the VA examination and not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Owens, supra.

In these circumstances, the Board finds the most probative evidence of record showed that the Veteran's adjustment disorder with anxiety did not cause occupational and social impairment with reduced reliability and productivity due to his various symptoms as to warrant a 50 percent evaluation at any time prior to October 19, 2016.  See 38 C.F.R. § 4.130; Fenderson, supra.

b.  From October 19, 2016

At the October 2016 VA examination, the Veteran reported that since service he has been employed and most recently he has been working full-time in a lab since 2013.  As to his social history, the Veteran reported that he was married to his first wife in 1992 for 6 years, his second wife in 1998 for 6 years, and his third wife in 2008 for 5.5 years.  He has fathered one 23 year old daughter.  At present, he is living alone. 

The Veteran thereafter reported having a problem with feeling agitated, having trouble getting along with others, and moodiness.  He denied current suicidal or homicidal ideation.  He thereafter endorsed a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  On examination, the Veteran's speech was rapid, his thought content was off topic, and his insight as well as his judgment was fair.  The Veteran also reported that his moods were "up and down."  However, he was cooperative and appropriately dressed.  He engaged appropriately with the examiner and made appropriate eye contact.  He was oriented on all spheres.  His affect was euthymic.  There was no psychotic thinking.  His thought processing was intact.  

As to occupational impairment caused by the Veteran's service connected disability, the examiner reported as follows; "[t]he limitations will be problems in interpersonal relationships with coworkers and supervisors due to irritability and moodiness, and a decrease in work production due to poor moods and poor sleep patterns."  The examiner thereafter opined that the Veteran's adverse psychiatric symptomatology causes "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." 

The record is negative for any post-October 19, 2016, treatment records.  

The record does not support an evaluation in excess of the 50 percent rating assigned from October 19, 2016.  The Veteran's symptoms are as described, but they are not shown to cause at least occupational and social impairment with deficiencies in most areas.  

In this regard, the record shows that the Veteran has been married three times and divorces twice as well as the fact that he is currently living alone.  Therefore, the Board finds that the Veteran's social impairment has worsened since his last VA examination.  See Owens, supra.  However, the record continues to show that the Veteran is working full-time.  Therefore, the Board finds that the Veteran's current occupational and social status weigh against finding that his service-connected adjustment disorder with anxiety causes at least occupational and social impairment with deficiencies in most areas despite his worsening marital problems.  Id.  This conclusion is further supported by the October 2016 VA examiner's findings that his adverse psychiatric symptomatology was limited to rapid speech, off topic thought content, fair insight, and fair judgment.  Id.  

Next, the Board notes that the criteria for a higher 70 percent rating contemplates symptoms with "suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; [and] neglect of personal appearance and hygiene..."  See 38 C.F.R. § 4.130.  Moreover, the Board recognizes the fact that these symptoms are not an exhaustive list of the type and degree of symptoms required for the next higher evaluation.  See Mauerhan, supra.  Nonetheless, the Board finds the fact that the October 2016 VA examiner did not report that the Veteran's service-connected adjustment disorder with anxiety causes any of these symptoms weighs against finding that his disorder causes at least occupational and social impairment, with deficiencies in most areas.  See Owens, supra.  This conclusion is further supported by the fact that the October 2016 VA examiner opined that the Veteran's adverse psychiatric symptomatology is limited to rapid speech, off topic his thought content, fair insight, and fair judgment.  Id.  

Lastly, the Board finds the fact that the October 2016 VA examiner opined that the Veteran's service-connected adjustment disorder with anxiety only causes "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" also weighs against finding that his service-connected adjustment disorder with anxiety causes at least occupational and social impairment with deficiencies in most areas.  The Board has reached this conclusion because this opinion is both supported by the symptomatology seen at the VA examination and not contradicted by any other medical evidence of record.  See Colvin, supra; Owens, supra.

In these circumstances, the Board finds the record does not support the conclusion that the Veteran's adjustment disorder with anxiety produces at least occupational and social impairment with deficiencies in most areas due to his various symptoms as to warrant a 70 percent evaluation at any time from October 19, 2016.  See 38 C.F.R. § 4.130; Fenderson, supra.

TDIU

The Veteran claims, in substance, that his service-connected disabilities interfere with employment and therefore he is entitled to a TDIU.

In this regard, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

As to a TDIU under 38 C.F.R. § 4.16(a), the Veteran is service-connected for an adjustment disorder with anxiety rated as 30 percent disabling from October 14, 2010, and 50 percent disabling from October 19, 2016; a left shoulder disability rated as 10 percent disabling from April 1, 2005; tinnitus rated as 10 percent disabling from April 1, 2005; a right ankle disability rated as noncompensable from April 1, 2005; a left knee disorder rated as noncompensable from April 1, 2005; and bilateral pes planus disability rated as noncompensable from April 1, 2005.  His combined disability rating is 40 percent from October 14, 2010, and 60 percent from October 19, 2016.  

Initially, the Board finds that the regulations related to combining the ratings for various service connected disabilities do not apply to the current appeal because the criteria to apply these regulations are not met.  See 38 C.F.R. § 4.16(a).  Therefore, the Board finds that the Veteran does not meet the criteria for a schedular TDIU rating at any time during the pendency of the appeal.  38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  Rather, the Board's focus in the current appeal is whether the Veteran meets the criteria for a referral of his claim to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, in his April 2013 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the appellant notified VA that despite his four years of college he became too disabled to work in March 2013 because of his PTSD.  Moreover, the Veteran notified the April 2011 VA examiner that he missed a couple of weeks of work a year due to his psychiatric disorder.

However, the Veteran is not service-connected PTSD and even when considering the Veteran's assertions, the record still does not support his claim.  Rather, the record shows that in the April 2013 application for a TDIU, the Veteran notified the April 2011 and October 2016 VA examiners, in substance, that he has worked full-time at all times during the pendency of the appeal.  The Veteran also notified the April 2011 VA examiner that in addition to working full-time he was also a student for at least part of the appeal period.  

Additionally, neither the treatment records nor the VA examination reports generated during the pendency of the appeal show that the Veteran's service-connected adjustment disorder with anxiety, left shoulder disability, tinnitus, right ankle disability, left knee disorder, and/or bilateral pes planus present such an disability picture so as to prevent the claimant from being able to secure and follow a substantially gainful occupation.  

Furthermore, the Board finds that any claims by the Veteran that his service-connected disabilities prevented him from being able to secure and follow a substantially gainful occupation have limited probative value.  As previously noted, the record shows that the Veteran has been consistently gainfully employed and/or attending school.

Given the above, the Board finds that the most probative medical evidence of record shows that the Veteran's service-connected disabilities do not cause him to be unable to secure and follow a substantially gainful occupation at any time during the pendency of the appeal because he works and has been working and has also been in school.  See Owens, supra.  Therefore, the Board finds that the criteria for a referral of this claim to the Director of Compensation Service for extraschedular consideration are not met at any time during the pendency of the appeal and the claim is denied.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.16(b).  


ORDER

Higher initial ratings for an adjustment disorder with anxiety, rated as 30 percent disabling prior to October 19, 2016, and 50 percent disabling from October 19, 2016, are denied.

A TDIU rating is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


